  Case
Case
 Case
  Case 1:20-cv-00485-RP
        1:20-cv-03332-ER Document
     1:20-cv-00102-MW-GRJ
       1:20-cv-02437-NRB
       1:20-cv-02399-VEC
       1:20-cv-03362-VEC Document
                          Document1-2
                            Document
                                   1-2  Filed
                                    1-21-2
                                         Filed
                                          Filed05/05/20
                                             Filed
                                                04/28/20
                                                 03/18/20
                                                 04/29/20
                                                 03/19/20 Page
                                                   05/01/20
                                                          Page
                                                           Page111of
                                                             Page   113
                                                                   of
                                                                    of7of
                                                                       2 9




                   EXHIBIT B
Case 1:20-cv-00485-RP Document 1-2 Filed 05/05/20 Page 2 of 13
5/5/2020                  Case 1:20-cv-00485-RP        Document
                                          Scientists Demand             1-2Fewer
                                                            Westerners Have   Filed    05/05/20
                                                                                 Children              Page
                                                                                          To Stop Climate Change3 of 13




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                         1/11
5/5/2020                  Case 1:20-cv-00485-RP        Document
                                          Scientists Demand             1-2Fewer
                                                            Westerners Have   Filed    05/05/20
                                                                                 Children              Page
                                                                                          To Stop Climate Change4 of 13




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                         2/11
5/5/2020                  Case 1:20-cv-00485-RP        Document
                                          Scientists Demand             1-2Fewer
                                                            Westerners Have   Filed    05/05/20
                                                                                 Children              Page
                                                                                          To Stop Climate Change5 of 13




                  Jamie White
                  @WhiteIsTheFury

           Replying to @PrisonPlanet
           It's a racist policy of eugenics.




              15 1:44 PM - Nov 5, 2019

              See Jamie White's other Tweets




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                         3/11
5/5/2020                  Case 1:20-cv-00485-RP        Document
                                          Scientists Demand             1-2Fewer
                                                            Westerners Have   Filed    05/05/20
                                                                                 Children              Page
                                                                                          To Stop Climate Change6 of 13




                 I'm NOT eating bugs.




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                         4/11
5/5/2020                  Case 1:20-cv-00485-RP        Document
                                          Scientists Demand             1-2Fewer
                                                            Westerners Have   Filed    05/05/20
                                                                                 Children              Page
                                                                                          To Stop Climate Change7 of 13




                Paul Joseph Watson

                       YouTube      1M


                                          Follow @PrisonPlanet




                  WATCH LIVE: THE MOST CENSORED NEWS BROADCAST IN THE WORLD




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                         5/11
5/5/2020                  Case 1:20-cv-00485-RP        Document
                                          Scientists Demand             1-2Fewer
                                                            Westerners Have   Filed    05/05/20
                                                                                 Children              Page
                                                                                          To Stop Climate Change8 of 13




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                         6/11
5/5/2020                  Case 1:20-cv-00485-RP        Document
                                          Scientists Demand             1-2Fewer
                                                            Westerners Have   Filed    05/05/20
                                                                                 Children              Page
                                                                                          To Stop Climate Change9 of 13




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                         7/11
5/5/2020                 Case 1:20-cv-00485-RP        Document
                                         Scientists Demand            1-2 Fewer
                                                           Westerners Have  Filed    05/05/20
                                                                                Children             Page
                                                                                         To Stop Climate      10 of 13
                                                                                                         Change




                  WATCH LIVE: THE MOST CENSORED NEWS BROADCA…




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                        8/11
5/5/2020                 Case 1:20-cv-00485-RP        Document
                                         Scientists Demand            1-2 Fewer
                                                           Westerners Have  Filed    05/05/20
                                                                                Children             Page
                                                                                         To Stop Climate      11 of 13
                                                                                                         Change




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                        9/11
5/5/2020                 Case 1:20-cv-00485-RP        Document
                                         Scientists Demand            1-2 Fewer
                                                           Westerners Have  Filed    05/05/20
                                                                                Children             Page
                                                                                         To Stop Climate      12 of 13
                                                                                                         Change




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                        10/11
5/5/2020                 Case 1:20-cv-00485-RP        Document
                                         Scientists Demand            1-2 Fewer
                                                           Westerners Have  Filed    05/05/20
                                                                                Children             Page
                                                                                         To Stop Climate      13 of 13
                                                                                                         Change




https://www.infowars.com/scientists-demand-westerners-have-fewer-children-to-stop-climate-change/                        11/11
